                                Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 1 of 11 Page ID #:10

                                                             Exhibit A to the Complaint
Location: Fountain Valley, CA                                                                           IP Address: 107.185.106.127
Total Works Infringed: 90                                                                               ISP: Spectrum
 Work     Hashes                                                                    UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                                07/14/2020   Blacked      07/13/2020     07/20/2020   PA0002248963
          6E586B4657DEDCFEF85F11B4735EC5F3BE17B0B3                                  03:54:15     Raw
          File Hash:
          BCB793B299B4BE45EA14C8F4901A98B4DB9B60C2ED899054FC6C19204ED3AB99
 2        Info Hash:                                                                07/12/2020   Tushy        07/12/2020     07/20/2020   PA0002248965
          95853F2466E696799E6030A6C5410F9A3FD3ADBA                                  22:55:52
          File Hash:
          E3B038233B3BCE53E296ED91A72B24706143F40866B819C3AE8F25BF386F6FB0
 3        Info Hash:                                                                07/12/2020   Blacked      07/11/2020     07/20/2020   PA0002248959
          CBFA96B97E59DB3C4744AFFA546FAA65CE059F9C                                  18:35:41
          File Hash:
          9D77F33EF0513D66CD0892B5132F639E3EF7CE64A22ED78FFAD59B029D29183F
 4        Info Hash:                                                                07/11/2020   Vixen        07/10/2020     07/20/2020   PA0002248961
          B5110931763F80CE412C1AD08F039866F56867BE                                  21:34:03
          File Hash:
          01897F07F10DAD283362ACE58C8F3D0E1A5E13FAD2432D5FCD38F40F7E715E1B
 5        Info Hash:                                                                07/07/2020   Tushy        07/05/2020     07/20/2020   PA0002248967
          829EB85C3BB6F11D9B51EC365B40F9D6F12530A5                                  20:59:03
          File Hash:
          5813DE9CDFDD4AE0B45CAD7706F40394759E40F3F86F826D3A2F694B37AC368E
 6        Info Hash:                                                                07/07/2020   Blacked      07/06/2020     07/20/2020   PA0002248962
          6E092D7A3453A1D45B1439231F12D419573100A7                                  04:23:20     Raw
          File Hash:
          D8BF82073E2B68DD94CE8EB6D1D86B84A373A3C3A9FD4A6154CF46360F2A4686
 7        Info Hash:                                                                07/05/2020   Blacked      07/04/2020     07/20/2020   PA0002248966
          A5F599FEFCC9534692B5822A1526EF66A312A012                                  19:23:48
          File Hash:
          E6969AAFE57E1869ADCF19EFEA6A3D2FC5074542AE2D72CBD53AD7D8924561B3
 8        Info Hash:                                                                07/03/2020   Vixen        07/03/2020     07/16/2020   PA0002248578
          9D0DD6ED44118B4E55D80196591F7AC42E295976                                  22:07:25
          File Hash:
          738DDC3A312718766B64BDB17DD2846B5E1715AFBA943EA819CCE5A2066B4BF7
                       Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 2 of 11 Page ID #:11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         06/29/2020   Blacked   06/29/2020   07/17/2020   PA0002248598
       F3D4D2BA3F7C9DB5E751343237B5C323D5202A8A                           20:56:24     Raw
       File Hash:
       932CAD793217FBA3E070305DD1F146DAC984F9D642FFDEAF144527040F11B8D9
10     Info Hash:                                                         06/29/2020   Tushy     06/28/2020   07/17/2020   PA0002248597
       605A04B55BFC76DB4D985D40377CA0438DFAF454                           04:29:41
       File Hash:
       28519B99CB935CEC76E95935A205932869D0C654E21834518C9578015E3E451B
11     Info Hash:                                                         06/23/2020   Blacked   06/22/2020   07/16/2020   PA0002248579
       33911D1010AF0E6D98E272F900FE41CFC8F33A29                           04:09:41     Raw
       File Hash:
       79852B93B21A6506EA24F57131C0028F65B858CE18BF42C70C38E53649D735E9
12     Info Hash:                                                         06/21/2020   Blacked   06/20/2020   07/17/2020   PA0002248594
       9B1525C6B7210422F8B2A4D859C19244377A5D8D                           00:36:20
       File Hash:
       480522646C863D5D3557EFBCF318A9E1726E6DBE75B70E1C7FBEC11EA1246F11
13     Info Hash:                                                         06/08/2020   Blacked   06/06/2020   06/22/2020   PA0002245636
       33A4F0957F39BD711E336BDA133DB458DE45E91A                           00:12:10
       File Hash:
       3DAF85B3BD145FB374681902E3C68D3173421FC9206B8BF74BA9B2B8C8CA5ACD
14     Info Hash:                                                         06/06/2020   Vixen     06/05/2020   06/22/2020   PA0002245631
       92897FFC3123F4A38904B9FB0FA2B02C7311280B                           19:23:50
       File Hash:
       639D7B290AA4AA195E9AE03C39E6DD28B7AD43D7BF4606EC8F302CA39997DDAD
15     Info Hash:                                                         05/31/2020   Blacked   05/30/2020   06/22/2020   PA0002245635
       A2C6F9E7DDC2E66CD4EFF4581A33863CCDF5C8C0                           03:12:49
       File Hash:
       C37B84D6684D74F44BCA82E33DEE5C299416C5427994CB438C1CC5AF93D82EB3
16     Info Hash:                                                         05/25/2020   Blacked   05/25/2020   06/22/2020   PA0002245633
       5AF65FC2F36FDE10482D4C645E22493BBB1E7A41                           20:08:29     Raw
       File Hash:
       7D3192E9D7806075BD7916816DC9771E30741ACC903282A22FEEB98033F789D4
17     Info Hash:                                                         05/25/2020   Vixen     05/22/2020   06/22/2020   PA0002245640
       7840E899EC57DDF846E589EA8BA4C5FDC7465FC3                           05:30:31
       File Hash:
       53769DE0CAB8EED27CBCECFD04DFC51122F7B461817906F4E8FEA8300B155A48
                       Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 3 of 11 Page ID #:12

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         05/11/2020   Blacked   05/11/2020   06/08/2020   PA0002243646
       062215626C7F3ABD8EAF39A7230075DD43CF13A7                           22:41:23     Raw
       File Hash:
       7C0286924589063E7ED5B4F32A997B453151535C4F676F0D1E25A63F9E5C14FC
19     Info Hash:                                                         05/02/2020   Blacked   05/02/2020   05/19/2020   PA0002241471
       1A68CEFD839B4A5FA014E644010905E3E4BAED62                           20:39:07
       File Hash:
       7CDA00D746D072CCE1C0D3344AD569A602F6BEC79989A46C3BD5B855AEA3089F
20     Info Hash:                                                         04/26/2020   Blacked   04/25/2020   05/05/2020   PA0002249013
       92EB5D7EDE376D128AFC8878A7325334E2534FDA                           18:46:17
       File Hash:
       7C61F266EF8B00566680AE94CEFE28426A98C93D2CF49719663D5EC3BB2C2AC3
21     Info Hash:                                                         04/26/2020   Tushy     04/26/2020   05/19/2020   PA0002241478
       EFC0D06BB2786E206708A7A75042661142C2EB8C                           18:13:26
       File Hash:
       5DCF34745AA40349E8AA5F2C8AA4367AB7B700C01E6F880DD4D82E54A785D1C1
22     Info Hash:                                                         04/25/2020   Vixen     04/24/2020   05/05/2020   PA0002249029
       4C68A93F877A55624CFDB1A56B0A09F6226B7DBD                           00:06:38
       File Hash:
       3F282AB81B7EB2031337F302499DA6D6B812DDC12B12599EA08FF65A95F623CA
23     Info Hash:                                                         04/20/2020   Tushy     04/19/2020   05/05/2020   PA0002249081
       559E967BC3BAD27B50785D7F8B772C6314B9C28F                           01:50:30
       File Hash:
       ECE049193F2278DA085FC144684779B6C29B7159C8F8D7FCFA282CD0DEEA33E3
24     Info Hash:                                                         04/18/2020   Blacked   04/18/2020   05/19/2020   PA0002241472
       7009AEB1FB8FA0E778B41D49423CDFC80AFDF62D                           21:41:03
       File Hash:
       F6F25896450D77C9B994C19A02555EEB05D092E47D0C3BF0A30820FBE105B71F
25     Info Hash:                                                         04/13/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       500CED73AD1640EE38AC911929DCFF74E9137064                           22:18:11
       File Hash:
       929C5D23D8A40873034DEF5A596FDD63213ADBFCC955FF5EB76CA9A088AD4C07
26     Info Hash:                                                         04/12/2020   Vixen     04/10/2020   05/05/2020   PA0002249031
       A502765EE8927BE551DDB6D0A52CDB57F1048934                           16:06:13
       File Hash:
       36E4BB9A35891935F9225C04376E5EB63F648997444FD278004D04A6708901C9
                       Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 4 of 11 Page ID #:13

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         04/11/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       4996D6270912AFA83C3A542C578E0B0867091452                           18:37:04
       File Hash:
       769CB9324C240697A7A92895FBF301B85C97492CB5EAFB6628EB900413A25635
28     Info Hash:                                                         04/06/2020   Blacked   04/06/2020   04/17/2020   PA0002237306
       311A9FBBADA1F899E9F78229DAF669E08F90F0CB                           23:56:48     Raw
       File Hash:
       D1C67773E72272C19C4437B039628E6F511CF6943FE61BCA7C3461D164ED6E03
29     Info Hash:                                                         04/06/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       8C6947272066C57583DEA1BE22B4EFA1FDEC3934                           04:17:06
       File Hash:
       801B8F13DDE9E2FC8D78067FB02B263C63FE02F8E3E8891FA483BEA0B65C3885
30     Info Hash:                                                         04/01/2020   Vixen     12/15/2018   01/22/2019   PA0002147905
       A13372D383B6487823771167C3024FF64D0BAF6F                           03:06:58
       File Hash:
       966A72033B80F407CEC791BCFC86062A5AE505676C5DD0017BDB610154691AE2
31     Info Hash:                                                         04/01/2020   Vixen     02/13/2019   03/11/2019   PA0002158413
       3F270D99BA6AD25ECA5DA3F1A19E9EE0BD1A3B75                           03:02:00
       File Hash:
       BC3B31B3647AE5C82A35A0142199F2969DE0DAF9966BA26F68E8D6E2E2FB9748
32     Info Hash:                                                         04/01/2020   Vixen     08/17/2018   09/01/2018   PA0002119582
       31D75A286A3A6B30B5554209AAFF9B1AA5C936F1                           03:01:45
       File Hash:
       44CCB7D9CCDC0B6B6C1CA8CB7E69EA2C8D72DC1B2B1E42EB5660318D89F0FD61
33     Info Hash:                                                         03/28/2020   Blacked   03/28/2020   04/15/2020   PA0002246108
       DD13D320C0879681AFA6F7DD38CCD9A322401B15                           23:49:06
       File Hash:
       C2C5F23864CB993A3B84F61357D840D411387AA38ED841974D636B320E2CF248
34     Info Hash:                                                         03/28/2020   Vixen     03/27/2020   04/17/2020   PA0002246166
       F1C42EEE6A5C0C66BE5312B87E57F3BB13D4FF14                           04:42:12
       File Hash:
       DD4796B449317DB7C5EA04F3FA3518700E17FCEB633AE40D0361FF3C98D3E178
35     Info Hash:                                                         03/24/2020   Blacked   03/23/2020   04/17/2020   PA0002246101
       FE5B9EFC4BF17A8689721558696ED93FCC6EB9E2                           03:01:03     Raw
       File Hash:
       8E0DCB59EE4296031AE1C10776D4FD542F63A966F253937709FF7D1ABCB0C5EE
                       Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 5 of 11 Page ID #:14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         03/22/2020   Blacked   03/21/2020   04/15/2020   PA0002246170
       A503ADB8135D6967EF50060DDE3FD7C8DA113C9C                           18:58:55
       File Hash:
       5B497083FAE27607F1CF48099A790A26ADC8CB7A665373719C4101E12CE5EEF8
37     Info Hash:                                                         03/21/2020   Vixen     03/20/2020   04/17/2020   PA0002246116
       F02DABA96011032764D3D58477A773A1418DA5C6                           02:52:53
       File Hash:
       017C023D160AF957F34F7F09B1BA2DDC085A40A91C8B2AAA6573870A33D34B5B
38     Info Hash:                                                         03/18/2020   Blacked   03/17/2020   04/17/2020   PA0002246171
       4027AF1421AE2D9BED00B53E01979BB89ADD9B1E                           02:35:08     Raw
       File Hash:
       90AB2E788BB710259D4A9DCFD9E2C65C0643D86AC847DAFA0BFED4550E27D3A6
39     Info Hash:                                                         03/17/2020   Tushy     03/16/2020   04/15/2020   PA0002244959
       DFDFC5A600C14CC078FE837FFF32BCD474D2ABD2                           02:16:57
       File Hash:
       47102C9C2B935DCBDDE1EE0AA69035B52CF70C2CB6130516A46E25AB9F61D6E8
40     Info Hash:                                                         03/16/2020   Blacked   03/15/2020   04/15/2020   PA0002246109
       7557747905C0C24C24DE739A99AA7750FBD7B24F                           02:21:17
       File Hash:
       A1E83FB8FCFDDC0843A8E99258C7BD9AA92E58AEE49DE28EFDC87F121CC779C5
41     Info Hash:                                                         03/14/2020   Vixen     03/14/2020   04/17/2020   PA0002246114
       ABB0CB14E4FF72F6E5618CF172E08E233FCAAFCB                           21:39:06
       File Hash:
       ABAC501EDE9EC42ADB6561054AD790A6FF056875C71426BF3D0C8980C512C3A8
42     Info Hash:                                                         03/10/2020   Vixen     03/09/2020   04/17/2020   PA0002246165
       6A00929B3D2F54C7FF7C31812DA1CEB6F03A8DF0                           05:10:59
       File Hash:
       E7517A6F80C556646938E7C39ABB9A3F1BB5D89FF3E3D535E96E9F527B6321A6
43     Info Hash:                                                         03/06/2020   Blacked   03/05/2020   04/15/2020   PA0002246102
       A4BBE3B57AAA6F4CB4A2ED5B496363153AFA6DF4                           02:32:11
       File Hash:
       C47FDE28401E3454CDED32CADE1EE3AB18694835627C068235512800FCC039CB
44     Info Hash:                                                         03/05/2020   Vixen     12/30/2018   01/22/2019   PA0002147900
       A7671D9A943B4580C4CA097645722A9860A70621                           07:34:46
       File Hash:
       72E74631F4ADA633B04B9331C52924F1A7B9409CADA4E594E20FF2294EA23A82
                       Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 6 of 11 Page ID #:15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         03/05/2020   Vixen     11/10/2018   11/25/2018   PA0002136725
       FBB1E3387B5D032B30B9137E05F516E696DC5CC5                           07:34:08
       File Hash:
       B9956D883B639ABA09E7C17604A1DE4661B56E9371D9A95D7CB251267123EB58
46     Info Hash:                                                         03/05/2020   Vixen     01/29/2019   03/24/2019   PA0002182715
       3748105F4AFE9AA5B660CA0D1E407FBA1F59990B                           07:33:11
       File Hash:
       FF111E44EB7F95B770FCFC7F80DD133AAB942BDC0506CF0E8F4F540E867CA0E8
47     Info Hash:                                                         03/05/2020   Vixen     09/01/2019   09/17/2019   PA0002216134
       842C2FCE9B1DC6EB14072796A9C3BFEA807C84BF                           06:00:18
       File Hash:
       65272C68BC21970173B311B3FE7CFC0A2B402861EE4D0092914A8CBC16BE198A
48     Info Hash:                                                         02/29/2020   Blacked   02/29/2020   04/15/2020   PA0002246058
       3AE6DC9DEC514352B218937506C2CC49489B66AC                           23:55:12
       File Hash:
       80389DD58C2A0EF8455DE7085F761D3D88CFBEE72DE85C6DE4BA4E1C6C44EB80
49     Info Hash:                                                         02/28/2020   Vixen     02/28/2020   04/17/2020   PA0002251744
       88FA6F9DB5A1974C26CC59247894477EA91D4AA0                           23:35:59
       File Hash:
       8270E9B6C79F9CDDAA8211B4F1F25163D9F56102881B1AC1A3D0D5FBCFBF113B
50     Info Hash:                                                         02/25/2020   Blacked   02/24/2020   03/18/2020   PA0002241627
       BCC18BD6272372F3CFC59A1BE674F61C4788F0CB                           00:59:29
       File Hash:
       8A56C37DE8CCCDAA7BBD3EDFA4DC0F49439A4A4CCE0BED2C6768E4FC69BA25C0
51     Info Hash:                                                         02/24/2020   Vixen     02/23/2020   04/17/2020   PA0002246164
       B85DD3F5A2B3F24656D5FAAE7A03C7C90D90964B                           04:21:25
       File Hash:
       DE647477AB0D349A1BF246259761A8635E7373D5C7BC75A02F102BC0CA569FEC
52     Info Hash:                                                         02/21/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       B075A02008E0553857D08AA176BE825DF2F1B82E                           06:29:35
       File Hash:
       365347F72F87638EED243C682A2463F4B7A4CDD811B27F69794EFCA0F6FF7DE9
53     Info Hash:                                                         02/21/2020   Tushy     02/20/2020   03/18/2020   PA0002241623
       5BDB88CC053754321CAEA4B05A39407BC845578E                           05:46:50
       File Hash:
       DE1F8EC3EC978719ABB0F943520568E814376782984321B4923CC1CBA7C94749
                       Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 7 of 11 Page ID #:16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         02/15/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       45BD7EB6EC3A335403A10A66A52919DBE8FD0208                           03:05:07
       File Hash:
       47593DA825F7E009DDDAFC9CE9441BCF2700161C4B34D88DAB2AD0E59273C81B
55     Info Hash:                                                         02/11/2020   Tushy     02/10/2020   03/15/2020   PA0002240548
       642E0CBC2CC4510978E835A1A110DB3AFCCA7A01                           03:33:43
       File Hash:
       88BFA21A2FA90A82F48A0B1D6EA087EEC44A7701B46620CBE9492D37880B8DED
56     Info Hash:                                                         02/09/2020   Vixen     02/08/2020   03/18/2020   PA0002241445
       D40E1D6B575B0F2EF6B61AC0FCF426C0244768C2                           18:15:21
       File Hash:
       A63DEB4026D01320B444D291CEA691B6251858B775B8EF41398A7A8A359AB00C
57     Info Hash:                                                         02/06/2020   Tushy     02/05/2020   03/15/2020   PA0002240545
       5DE0F105FC00E754C7A68603C1A8E3DD0386A030                           07:40:09
       File Hash:
       66005ED04FAA2FA043F36536FF1BA73147CB286F0AC9CCC4034E6F08ACDDA242
58     Info Hash:                                                         02/05/2020   Blacked   02/04/2020   02/20/2020   PA0002229052
       98A7396F4B2B73301521703E68688BD98063104D                           01:42:02
       File Hash:
       EC7F3F865D934F1594E5F8E53A103717F39DA69AEDA7FAD4BAD2A032D5AF4520
59     Info Hash:                                                         02/04/2020   Vixen     02/03/2020   03/15/2020   PA0002240554
       F4695C8F59FD86DCDB069CEB3A1866FDD5E3BE43                           03:03:09
       File Hash:
       CDFFB7F3BE90953602038C71009A204B72D47B1345941FB049F43195C66FBD9E
60     Info Hash:                                                         02/02/2020   Blacked   02/01/2020   03/15/2020   PA0002240553
       8E6EED497401E5632882329A13CCE181E0D45A1E                           05:12:39     Raw
       File Hash:
       7EF068634F9DBFFFF69D13096D059481F3BD7CB4C08FB71B20294D69CF19CB36
61     Info Hash:                                                         02/01/2020   Tushy     01/31/2020   03/15/2020   PA0002240443
       62FC15B9E3ED07ED8B820E9D1C9BA6294BC9BDFF                           01:40:23
       File Hash:
       76D8429F538EB3356D156D4F8BAB5440A08EAD0497F8498124384468A7E2E982
62     Info Hash:                                                         01/31/2020   Blacked   01/30/2020   02/20/2020   PA0002237624
       CB4E9C84E6158E15C0ED1417712F99AF8416D1AF                           04:26:32
       File Hash:
       6F33632B841C7B7B86DF8AFFF7B499EB7832519BB3BD42950D82721BFF67115A
                       Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 8 of 11 Page ID #:17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         01/30/2020   Vixen     01/29/2020   02/20/2020   PA0002229058
       FF16D5C558E22B9BA334778EF92DDCAC4B9C219F                           03:16:34
       File Hash:
       0A6AC3A4977BD540B7DF072701AB010EE0AFC960275C3F4BBE458E3B8FAEF669
64     Info Hash:                                                         01/26/2020   Tushy     01/26/2020   02/20/2020   PA0002237626
       CC0CDBCAA5D8939E0C5F5981E9F956097EB99B2D                           20:20:43
       File Hash:
       C37DD43919750B85BD593CA087799A3B9CB38BA6E3813E2D7E27DB3AADF2BABE
65     Info Hash:                                                         01/25/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       A8A733AB6B962B951329FFCBF4C8194CF688CC24                           21:04:30
       File Hash:
       200A7BFA1394F98262AF3FD34986127CB502D0EA026906493453CC6DFA8E2525
66     Info Hash:                                                         01/25/2020   Vixen     01/24/2020   03/15/2020   PA0002240434
       76D21AD8087AA69EB7BF4DF16ED603A1411A7EC4                           04:54:06
       File Hash:
       881B0BBBE91B6CE7C3868F008B3DEBAF1457A2EF08F853226BC34984B338C2B5
67     Info Hash:                                                         01/24/2020   Tushy     08/09/2018   09/05/2018   PA0002135685
       654FDEBA4D88249E1F34D0661AB9A548091828CC                           04:24:22
       File Hash:
       8F91DA39430C2711DC1B6E92FB5E47B090DE8E67D9F33620B35E3F3ECA8DA5B4
68     Info Hash:                                                         01/24/2020   Tushy     11/27/2017   01/04/2018   PA0002069335
       CA9C1A77C9BAC47BC3A59D3009DCAF3A444BBA43                           04:21:33
       File Hash:
       101196CEF4412C52542EF3A9464D56F0668DBA06995B0F1785FE72F746EB491A
69     Info Hash:                                                         01/23/2020   Vixen     01/19/2020   02/20/2020   PA0002237691
       AFA50296ECAC1832A852B339BC6BF529E4DA693A                           04:56:38
       File Hash:
       33B7ECDD0429547DA62F5138047273C6E8CB3D79BD4A902EF4B06867E9F6CDB4
70     Info Hash:                                                         01/22/2020   Tushy     01/16/2020   02/20/2020   PA0002237625
       7394693FD37E23DA3F8C16EF2B56759BB44DB556                           04:15:44
       File Hash:
       7E3912D6291605313B55CB774A54EE5F8D2CF9C575B052193DB5E05726A4817F
71     Info Hash:                                                         01/22/2020   Tushy     01/21/2020   02/20/2020   PA0002237627
       2660D97EEDD9B4BFD6281A8343C63CA1EB41A45A                           03:51:37
       File Hash:
       1E485D92370F0A47A260B4411DF0A610D35D414CC2C33B46D1DC8C4046FEC5EB
                       Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 9 of 11 Page ID #:18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         01/21/2020   Blacked   01/17/2020   02/20/2020   PA0002229055
       1B893F676E56773ED5FF82FD7DF25116F8541544                           05:44:27     Raw
       File Hash:
       1EE98A390083C0D4271E26488268586A62B40C29597ADC4E0583F5AF23D02873
73     Info Hash:                                                         01/20/2020   Tushy     01/06/2020   02/03/2020   PA0002236202
       BC804BBC235F9BC20016F4332048E03880DC35A2                           07:39:29
       File Hash:
       E8FF1A9156517EEA0082223962EEC93A3F6A724A8893ED8078CC0BE2EBDCE763
74     Info Hash:                                                         01/02/2020   Tushy     01/01/2020   01/27/2020   PA0002223953
       8F45D583B36DC71140A38B289CE0AC68E193AF62                           06:33:53
       File Hash:
       6DC4660CCABA32776470F1C7621A4FA83AA6F282968245CF653CA5D40FFB44EE
75     Info Hash:                                                         12/31/2019   Blacked   12/31/2019   01/27/2020   PA0002223957
       1B02C5FD0BD43D66CA7F1862752B7D33093B13BA                           21:33:17
       File Hash:
       8633705E63B8E74B37A5E3E4D917CB9038CB87429F9687CD7E5A0D0887E468B4
76     Info Hash:                                                         12/31/2019   Vixen     12/30/2019   01/27/2020   PA0002223956
       4E619FC85F415B63DBE01082D31400B3D103724E                           01:42:39
       File Hash:
       75D67EDFC244E9265F9DD99F4EEF610852154F36D4037872EEB60091EA75F180
77     Info Hash:                                                         12/28/2019   Blacked   12/26/2019   01/27/2020   PA0002223955
       7933E524A0B34BD929026F7442AB7ADBE9F82B76                           00:30:38
       File Hash:
       3E128A945407F889D13D2D5D8B4CC3D4431E79751A881FA7C1BE8C26FF4AC53E
78     Info Hash:                                                         12/28/2019   Tushy     12/27/2019   01/22/2020   PA0002234861
       2A03B74B0623C4DC5C2A345CA6942396B4E80DBA                           00:13:17
       File Hash:
       28D715B697DDB1C089DA2343D01306F2C2B9365A8A89E422E1E0232F462B7235
79     Info Hash:                                                         12/26/2019   Tushy     12/20/2018   01/22/2019   PA0002147682
       D13E97776CE42ECFABEDFB454AB8207F34527459                           20:28:03
       File Hash:
       65FE2D33E7063461C65A585D85A8441F1177DD4F6D38E1AECF13AD2BB05585BF
80     Info Hash:                                                         12/24/2019   Blacked   12/23/2019   01/03/2020   PA0002219636
       FF4AA172EC0D469A97A0693DDBA0DC1A4ECC701C                           03:19:40     Raw
       File Hash:
       3DECF0AAB8057B9C37D101B6C483E9EF52900F7E0F64F19DB44D782FD9354CF9
                      Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 10 of 11 Page ID #:19

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         12/22/2019   Blacked   12/21/2019   01/03/2020   PA0002219632
       1D7AB4C9EF09998B39CE47D502E22775FE0190E7                           22:00:00
       File Hash:
       5269FB7464164C4DE5B3EBB5F2372D247937BEE3357A54A124C2B4415F2543F1
82     Info Hash:                                                         12/21/2019   Vixen     12/20/2019   02/03/2020   PA0002225564
       75B7A9E8BB57C0DED8FB1DCEF38262201FC77BAF                           09:08:58
       File Hash:
       E87665078C528E45A21C3829655A181D79A3FC75EBB016128A1AD0802A521642
83     Info Hash:                                                         12/19/2019   Blacked   12/18/2019   02/03/2020   PA0002225563
       4F053CF62313C11BDA80C3231C4BD0E00D0DE61D                           03:15:22     Raw
       File Hash:
       3F5BE95BFBB92B49EA524AEEDF4BCCDA901E042671FF35068028DA5A4C4D09BF
84     Info Hash:                                                         12/12/2019   Blacked   12/11/2019   01/03/2020   PA0002219628
       3EFE1972448E3CEE7089031141791E80FEE4781A                           02:49:48
       File Hash:
       9F6523E45B05993AEB8924EA5291A69C7E5DD3314526A39BE5C7444F0CE744CB
85     Info Hash:                                                         12/11/2019   Vixen     12/10/2019   01/03/2020   PA0002233429
       E65C8A7AD4B9405CB2994396CF1146FE84014368                           05:10:34
       File Hash:
       35C3C8A4D5131463919CC7CC04F2327481AC5436DF6CE91E4E91B0F84B24CEAE
86     Info Hash:                                                         12/10/2019   Tushy     12/02/2019   12/17/2019   PA0002217668
       5946F793B34679921C5677CD95B13E859BD59C80                           07:08:21
       File Hash:
       DFEC47EBE8A82BFFC43EC7B6A6417D96AEBE237063F74D527926996C3202E3B4
87     Info Hash:                                                         12/10/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       383A4EA90E9A7D6495CC77BEBD1EB12915494309                           07:06:15
       File Hash:
       E2A478830E64E95BA33CA74BC6762410DB6B910B61013CD04C8C84D95356931E
88     Info Hash:                                                         11/26/2019   Vixen     11/25/2019   12/09/2019   PA0002216264
       5463DF03D918B469190A59518CDCF7E245D6494C                           02:19:11
       File Hash:
       99CF4E2A7DE075529D188AE25D2CE7350FBE9326B94D51C982585001266F73B3
89     Info Hash:                                                         11/23/2019   Blacked   11/22/2019   12/17/2019   PA0002217672
       72906D84D8783BBD85422446F753190E587602DF                           01:47:23     Raw
       File Hash:
       5D29B63EE042AECC50E69817F835ADDA3C953B61CF929DBB55B296E7B95F6867
                      Case 8:20-cv-01569-TJH-SP Document 1-1 Filed 08/21/20 Page 11 of 11 Page ID #:20

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         11/22/2019   Blacked   11/21/2019   12/09/2019   PA0002216266
       CD8618EED714855D34A7C9855FF48459EEFC19E9                           02:12:24
       File Hash:
       EB08A4BA3B4CB230C755314B682EDBF4E44BD95A8CFA29CA36280E9AD153B27A
